IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20551
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ANTONIO CANO-DELGADO,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CR-62-1
                       --------------------
                           June 19, 2002


Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

    The Federal Public Defender appointed to represent Antonio

Cano-Delgado has moved to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).

     Cano-Delgado has received a copy of counsel’s motion and

brief and has filed a response, arguing that he was denied

effective assistance of trial counsel, who “failed to contend

that appellant’s sentence exceeded the applicable statutory

maximum, either because due process required the aggravated


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20551
                                 -2-

felony to be alleged in the indictment, or because 1326 is an

unconstitutional sentence enhancement.”    Because these arguments

are foreclosed by Almendarez-Torres v. United States, 523 U.S.
224, 226-27 (1998), trial counsel was not ineffective for not

objecting to the sentence on these grounds.

     Our independent review of the brief, Cano-Delgado’s

arguments, and the record discloses no nonfrivolous issue.

Accordingly, counsel’s motion to withdraw is GRANTED.   Counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.